737 N.W.2d 761 (2007)
Britney Joanne HENLEY, Plaintiff-Appellee,
v.
Fred HERSCHELMAN and Stacey Herschelman, Defendants-Appellants.
Docket No. 134629. COA No. 278285.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 2, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We further ORDER that the proceedings in the Oakland Circuit Court are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.